NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KUAN-YI CHEN, AKA Kuanyi Chen,                  No.    15-72031
AKA Pangzi Chen,
                                                Agency No. A205-346-897
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 10, 2018
                          University of Hawaii Manoa

Before: WARDLAW, BERZON, and RAWLINSON, Circuit Judges.

      Kuan-Yi Chen (Chen), a native and citizen of Taiwan who resides in the

Commonwealth of the Northern Mariana Islands (CNMI), petitions for review of

the Board of Immigration Appeals’ (BIA) decision affirming the Immigration

Judge’s (IJ) denial of a continuance and of administrative closure. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review questions of law de novo and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
findings of fact for substantial evidence, Cui v. Mukasey, 538 F.3d 1289, 1290 (9th

Cir. 2008), and we review denial of a continuance for abuse of discretion, Ahmed

v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      1.     The BIA did not err in affirming the IJ’s denial of a continuance to

give Chen more time to file an application for parole through his U.S. citizen

daughter. The BIA did not abuse its discretion in concluding that any potential

relief was speculative. Chen had previously applied for parole, but he was denied

that relief in 2012 after failing to respond to a request that he submit proof of his

marriage and proof of legal presence in CNMI. Given this and Chen’s conviction

under 8 U.S.C. § 1324(a)(1)(A)(iii) and (B)(i) for harboring aliens for financial

gain, the BIA did not err in concluding it was unlikely Chen would be eligible for a

favorable exercise of discretion, and thus had not shown “good cause” to warrant a

continuance. 8 C.F.R. § 1003.29; see An Na Peng v. Holder, 673 F.3d 1248, 1253

(9th Cir. 2012) (“The regulations do not define good cause, but the IJ—and, on

appeal, the BIA—should consider factors including (1) the nature of the evidence

excluded as a result of the denial of the continuance, (2) the reasonableness of the

immigrant’s conduct, (3) the inconvenience to the court, and (4) the number of

continuances previously granted.” (internal quotation marks and citation omitted)).

      2.     The BIA did not err in denying Chen administrative closure to allow

him to apply for parole. Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 890-91 (9th


                                           2
Cir. 2018). There was substantial evidence that relief was speculative because of

Chen’s previous denial of parole, his conviction for harboring aliens for financial

gain, and the lack of any pending application for parole or other relief.

      PETITION DENIED.




                                          3